Citation Nr: 1600975	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-20 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976 and from January 1988 to June 1988, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement (NOD) in December 2013.  A statement of the case (SOC) was provided in May 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2014.

The Veteran was provided with a Board hearing via live video teleconference on June 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

First, a remand is required to obtain the Veteran's outstanding service treatment records from his period of service in the Army National Guard.  In this regard, the Veteran has testified at his 2015 Board hearing as well as provided prior statements that he began to notice hearing loss during the 1990s, which would have been during his period of service in the National Guard as opposed to prior active service.  Additionally, he has provided that he worked in primarily loud environments in artillery and infantry positions during that time, thereby purporting his exposure to loud noises.  The Board notes that the claims file only contains service treatment records from the Veteran's prior active service dating from 1972 to 1988.  There are no treatment records from his National Guard service spanning the 1990s to 2011, when he retired.

Because the Veteran is alleging that his hearing loss onset manifested during the 1990s, during his subsequent Army National Guard service, such records are highly relevant to the inquiry at hand.  As such, upon remand the Veteran's complete service treatment records, to specifically include his Army National Guard Records from 1988 to 2011 must be associated with the claims file.

Second, if and only if the Veteran's Army National Guard service treatment records are associated with the claims file, the Veteran's claim file should be returned to the VA examiner who conducted his February 2013 VA examination for an addendum opinion to consider such records.  Such opinion is necessary, as the 2013 VA examiner proffered a negative etiology opinion based upon the findings in the Veteran's available service treatment records and did not consider noise exposure during the Veteran's period of service in the Army National Guard.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should obtain and associate the Veteran's entire service treatment records, to specifically include records during service with the Army National Guard from 1988 to 2011, with the claims file.

3. After any additional evidence has been associated with the claims file, if and only if additional Army National Guard service treatment records have been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who conducted the February 2013 VA examination. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. Additionally, the examiner should consider and discuss the entirety of the available service treatment records, to specifically include any Army National Guard records.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




